DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 06/29/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAO et al (US 2020/0411246).
Regarding claim 1, YAO discloses a multilayer electronic component (Fig. 1-6) comprising: a body (Fig. 1, 110) including a plurality of dielectric layers (Fig. 2, 140) and 5having a first surface and a second surface opposing each other (Fig. 3, left side of WC and right side of WC), a third surface and a fourth surface (Fig. 1, 115/116) connected to the first surface and the second surface and opposing each other (Fig. 3), and a fifth surface and a sixth surface (Fig. 1, 111/112) connected to the first to fourth surfaces and opposing each other (Fig. 3); 10a plurality of internal electrodes (Fig. 2, 150) disposed inside of the body (Fig. 2), exposed to the first surface and the second surface (Fig. 3), and having one ends exposed to the third surface or the fourth surface (Fig. 2); side margin portions (Fig. 3, S1/S2) disposed on the first surface and 15the second surface (Fig. 3); and external electrodes (Fig. 1, 120/130) disposed on the third surface and the fourth surface (Fig. 2), wherein the side margin portions and the plurality of dielectric layers include a metal (Fig. 6, 142 [0063]), and a total amount of the 20metal included in the side margin portions is greater than a total amount of the metal included in the plurality of dielectric layers (Fig. 6, more 142 in S2 than C [0064]).  
Regarding claim 2, YAO further discloses that the side margin portions include a plurality of Page 53dielectric grains (Fig. 8, 141) and pores (Fig. 8, 142), wherein the metal is disposed in the pores ([0041 and 0061]).  
Regarding claim 3, YAO further discloses that a diameter of the metal included in the side margin portions is 0.8 times or less of a thickness of the dielectric layer (Fig. 6, multiple 142s fit above each other in dielectric layer so diameter would have to be less than 0.5 of the layer).  
Regarding claim 4, YAO further discloses that the metal included in the side margin portions and the plurality of dielectric layers comprises Ni ([0061]).  
Regarding claim 5, YAO further discloses that the metal included in the side margin portions and the 15plurality of dielectric layers is the same as a metal included in the plurality of internal electrodes ([0042]).  
Regarding claim 7, YAO further discloses that connectivity of the plurality of internal electrodes defined as a ratio of an actual length to a total length of the plurality of internal electrodes exceeds 80% (Fig. 2-3, all internal electrodes are the same length and have same actual vs total length so would be 100%).  
Regarding claim 8, YAO further discloses that among the plurality of internal electrodes, a ratio of a thickness of a region of the side margin portion in contact with an end of an outermost internal electrode with respect to a thickness of a region of the side margin portion in contact with an end of an intermediate internal electrode is 0.9 or more 15and 1.0 or less (internal electrodes have same thickness thorough-out so would be equal to 1 [0043]).  
Regarding claim 9, YAO further discloses that a ratio of a thickness of a region of the side margin portion contacting an edge of the body with respect to a 20thickness of a region of the side margin portion contacting an end of an intermediate internal electrode among the plurality of internal electrodes is 0.9 or more and 1.0 or less (margins have same thickness thorough-out so would be equal to 1 [0037]).  
Regarding claim 10, YAO further discloses that when a direction in which the first surface and the Page 55second surface oppose each other is defined as a first direction (Fig. 1, W), a direction in which the third surface and the fourth surface oppose each other is defined as a second direction (Fig. 1, L), and a direction in which the fifth surface and the sixth surface 5oppose each other is defined as a third direction (Fig. 1, T), in a cross-section of the body cut in the first and third directions at a central portion of the body in the second direction (Fig. 6), a ratio of an area occupied by the metal in the side margin 10portion is greater than a ratio of an area occupied by the metal in the plurality of dielectric layers (Fig. 6, more 142 in S2 than C [0064]).  
Regarding claim 11, YAO discloses a multilayer electronic component (Fig. 1-6) comprising: a body (Fig. 1, 110) including a plurality of dielectric layers (Fig. 2, 140) and 15having a first surface and a second surface opposing each other in a first direction (Fig. 14, 22c/22d in W direction), a third surface and a fourth surface (Fig. 1, 115/116) connected to the first surface and the second surface and opposing each other in a second direction (Fig. 1, L), and a fifth surface and a sixth surface (Fig. 1, 111/112) connected to the first to fourth surfaces 20and opposing each other in a third direction (Fig. 1, T); a plurality of internal electrodes (Fig. 2, 150) disposed inside of the body (Fig. 2), exposed to the first surface and the second surface (Fig. 14), and having one ends exposed to the third or fourth surfaces (Fig. 2); side margin portions (Fig. 3, S1/S2) disposed on the first surface and 25the second surface (Fig. 3); and Page 56external electrodes (Fig. 1, 120/130) disposed on the third surface and the fourth surface (Fig. 2), wherein in a cross-section taken in the first and third directions in a central portion of the body in the second 5direction (Fig. 6), when defining an area ratio occupied by a metal in the side margin portions as M and an area ratio occupied by a metal in the plurality of dielectric layers as D, M>D is satisfied (Fig. 6, more 142 in S2 than C [0064]).  
Regarding claim 14, YAO further discloses that the M is greater than the D by 0.02 area% or more (about 3x more [0065]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al (US 2020/0411246) in view of KWON et al (US 220/0035416).
Regarding claim 6, YAO further teaches that the total amount of the metal included in the second Page 54region is greater than the total amount of the metal included in the plurality of dielectric layers (Fig. 6, more 142 in S2 than C). 
However, YAO fails to teach that the side margin portions are divided into first regions 20adjacent to the plurality of internal electrodes and second regions adjacent to external surfaces of the side margin portions, and a total amount of the metal included in the first region is greater than a total amount of the metal included in the second 25region.
KWON teaches that the side margin portions (Fig. 4, 112/113) are divided into first regions (Fig. 4, 112b/113b) 20adjacent to the plurality of internal electrodes (Fig. 4, 121/122) and second regions (Fig. 4, 112a/113a) adjacent to external surfaces of the side margin portions (Fig. 4), and a total amount of the metal included in the first region is greater than a total amount of the metal included in the second 25region ([0088]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KWON to the invention of YAO, in order to improve the moisture resistance of the device (KWON [0089]).
Regarding claim 15, YAO further teaches that the side margin portions are divided into a first region adjacent to the plurality of internal electrodes (Fig. 6, left side of S2) and a second region adjacent to an external side surface of the side margin portions (Fig. 6, right side of S2), wherein when defining an area ratio occupied by a metal 25in the first region as M1 and an area ratio occupied by a metal Page 57in the second region as M2 (Fig. 6, area of 142 in 1st and 2nd regions), M1=M2>D is satisfied (Fig. 6).
However, YAO fails to teach that M1>M2 is satisfied.
KWON teaches that the side margin portions (Fig. 4, 112/113) are divided into a first region (Fig. 4, 112b/113b) adjacent to the plurality of internal electrodes (Fig. 4, 121/122) and a second region (Fig. 4, 112a/113a)  adjacent to an external side surface of the side margin portions (Fig. 4), wherein when defining an area ratio occupied by a metal 25in the first region as M1 and an area ratio occupied by a metal Page 57in the second region as M2, M1>M2 is satisfied ([0088]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KWON to the invention of YAO, in order to improve the moisture resistance of the device (KWON [0089]).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al (US 2020/0411246).
Regarding claim 12, YAO fails to teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the M is 0.18 area% or more and 0.42 area% or less, in order to optimize the dielectric characteristics of the layer based on user needs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 13, YAO fails to teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the D is 0.25 area% or less, in order to optimize the dielectric characteristics of the layer based on user needs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Additional Relevant Prior Art:
TANAKA et al (US 2017/0018363) teaches relevant art in Fig. 7.
PARK et al (US 2019/0115153) teaches relevant art in Fig. 2-10.
CHA et al (US 2019/0180936) teaches relevant art in Fig. 2.
DOI et al (US 2020/0312555) teaches relevant art in Fig. 4.
SAITO et al (US 2021/0098191) teaches relevant art in Fig. 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848